Title: To James Madison from Charles Pinckney, 28 March 1789
From: Pinckney, Charles
To: Madison, James


Dear Sir
Charleston March 28: 1789.
It is not often I am deficient in Attention to my friends, particularly those whose friendship I think worth cultivating—but I will confess that to you I have been almost inexcusably & to myself unaccountably inattentive. There are however some excuses to be made for me. I have not been sure of ever finding you either in New York Philadelphia or in Virginia—for being in Congress, in our unsettled state of public affairs, & there seldom being a Quorum, & if so, no question of any importance to interest your attention, I took it for granted you were seldom there. Besides I have had a great deal upon my own hands. Enough most surely to excuse me in the opinion of a batchelor & a young man. Although it is not more than Sixteen months since I saw you I have done a great deal of business. Sometimes in public & more frequently of a private nature—but what is more than all I have become a husband and a father—& you know, or ought by this time to know, And I trust for your characters sake will soon know that a wife and a son are although pleasing, yet serious concerns. Let these therefore atone for my seeming inattention & let us commence a correspondence as if no such chasm had existed, but as if I had been as punctual as I ought.
I will begin by saying what I am sure you will believe, that I am much pleased to find you in the federal Legislature. I did expect you would have been in the senate & think your state was blind to it’s interest’s in not placing you there, but where you are may in the event prove the most important situation. For as most of the acts which are to affect the Revenue of the Union must originate with your house, and as they are the most numerous body, a greater scope will be afforded for the display of legislative talents than in the other branch, whose radical defect is the smallness of their numbers & whose doors must be always shut during their most interesting deliberations.
It will be sometime perhaps before I hear of you, but when you write, answer me candidly as I am sure you will the following Queries, without suffering any little disappointment to yourself to warp your Opinion.
Are you not, to use a full expression, abundantly convinced that the theoretical nonsense of an election of the members of Congress by the people in the first instance, is clearly and practically wrong. That it will in the end be the means of bringing our councils into contempt & that the legislature are the only proper judges of who ought to be elected?
Are you not fully convinced that the Senate ought at least to be double their number to make them of consequence & to prevent their falling into the same comparative state of insignificance that the State Senates have, merely from their smallness?
Do you not suppose that giving to the federal Judicial retrospective jurisdiction in any case whatsoever, from the difficulty of determining to what periods to look back[,] from it’s being an ex post facto provision, & from the confusion & Opposition it will give rise to, will be the surest & speediest mode to subvert our present system & give it’s adversaries the majority?
Do not suffer these and other queries I may hereafter put to you, to startle your Opinion with respect to my principles. I am more than ever a friend to the federal constitution, not I trust from that fondness which men sometimes feel for a performance in which they have been concerned but from a conviction of it’s intrinsic worth. From a conviction that on it’s efficacy our political welfare depends. My wish is to see it divested of those improprieties which I am sure will sooner or later subvert, or what is worse bring it into contempt.
Although I am persuaded motives of friendship will always induce you to attend as far as you can with convenience to my requests I must apologize to you for the trouble I give in requesting you after the Impost has passed to mention to your friends in the senate Mr. George Abbott Hall our present collector, as the Collector of the impost for this state. It is upwards of twelve years since he held this post & has discharged it’s duties with such diligence & fidelity, that I am well warranted in Not only privately but officially recommending Him.
Mr Smith will deliver you this. He goes to morrow to New York as one of the members for this state in the house of Representatives. He is a near relation of mine. But it is not only on this account that I recommend him to your particular notice & attention. You will find him a valuable acquaintance, with a mind highly cultivated and accomplished and an attention to public business which when he comes to be acquainted with the affairs of the Union will render him an useful member of your house. Present him if you please in my name to Henry, Grayson & all our quondam acquaintances & be assured that any civilities he receives from you will be gratefully remembered by me.
You may perhaps be surprized at not seeing me a member. I think there is no doubt I could if I had pleased have been a member of the Senate. My friends were sufficiently numerous and powerful both among the members of the Upper & lower country to have in all probability insured my election & I was for a considerable time talked of as one—but the situation of my wife just on the point of giving me a son & the advanced age & infirmities of my mother & some others whom I did not wish to leave—& the large purchase of a house determined me not to leave Carolina for a time—but to stay at home at least for a few years & place myself in a situation hereafter to do & to go where I please if alive & well. In the interim I am placed in an Office where although I have a great deal of trouble I have the pleasure to reflect that my former Endeavours have been so far approved as to give me the confidence & respect of my country. I have only to get well through this & I think the next two or three years I will struggle to be my own master or rather the master of my own time—in other words to enjoy the Luxury of doing as I please.
If you are still at Elsworth’s give my compliments to Mrs. E & Mrs. H & tell them that I still keep my Opinion about Charleston. That I think the house I have lately bought is not only a handsomer & better house than any in New: York (which it might very easily be) but that the situation is as airy & the prospect as fine as any they have. That in short I like Charleston so well at present that I cannot consent to exchange it for Any other place & that it will be with very great relunctance I shall ever leave it again for any length of time, except for a trip to Europe. To which as my wife is from her education almost An European I am the more than ever inclined—but which must still be subordinate to my more important pursuits.
Write me frequently & fully & give me as much political intelligence as you can—assured that I am & ever will be my dear Sir Your’s Truly
Charles Pinckney
Excuse the blots & scrawl of this letter. I am writing in an astonishing hurry & my secretary is so much engaged in copying public, that he has no time to devote to private letters. & my female secretary is at present in the straw with a young gentleman who sends his compliments to you.
